Mr. Justice Harris
delivered the opinion of the court.
1. Within five days after the service of the undertaking on appeal the adverse party shall except to the sureties in the undertaking, or be deemed to have waived the right to except. From the expiration of the time allowed to except to the sureties, “the appeal shall be deemed perfected”: Section 550, L. O. L., as amended by Chapter 319, Laws of 1913. The fifth day after September 28, when the undertaking was filed, fell on Sunday, October 3, and consequently the appeal became perfected with the expiration of Monday, October 4: Pringle Falls Power Company v. Patterson, 65 Or. 474 (128 Pac. 820, 132 Pac. 527).
2. Unless the time is extended by an appropriate order of the court the appellant must file the transcript within thirty days after the appeal is perfected: Section 554, L. O. L., as amended by Chapter 320 of Laws of 1913. The statute allows thirty days to file the transcript regardless of whether that period terminates before or after the commencement of a new term of court ; and when the transcript was filed on October 28, it was filed within thirty days after the appeal was perfected. The bill of exceptions was filed in time: West v. McDonald, 74 Or. 421 (144 Pac. 655).
3. The respondents formally consented to the delay in filing the printed abstract of record and cannot now complain. See St. Martin v. Hendershott, 82 Or. 58 (151 Pac. 706). The motion to dismiss is denied.
Motion Denied.